DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.
The Drawing Objections
In view of the amendments to the claims, the pending drawing objections are withdrawn.  
The §112 Rejections
In view of the amendments to the claims, the pending rejections under §112 are withdrawn.  
The §103 Rejections
Applicant next traverses the rejection of claims 1-3, 6-10, 12-14, and 16-21 under §103 as unpatentable over Drews in view of Belarbi.  Applicant contends that the newly added limitations are not disclosed, taught, or suggested by Drews or Belarbi (Remarks at p. 7).  Examiner respectfully disagrees.
Applicant first argues that “Drews … does not show a floating system” and that “referencing depth of a passageway based on a water level upon which pontoons are configured to float is difficult.”  Examiner notes that the actual limitation recited by the amended claims is “a floating platform comprising a pair of spaced apart pontoons configured to float on a body of water having a water level ….”  
Turning back to the Remarks, Applicant is correct in stating that Drews “does not show a floating system,” but Applicant’s arguments related to “a water level upon which pontoons are configured to float” are wholly irrelevant as the instant claims do not require the pontoons be configured to float upon “a water level,” but instead merely requires the pontoons be configured to “float on a body of water” while the body of water has “a water level.”  It is clear that the pontoons need not float upon “a water level.”  
Even if the pontoons were required to float upon a specific water level (as opposed to simply floating upon a body of water), it would not be remotely difficult to “reference a depth of a passageway based on a water level upon which pontoons are configured to float” as alleged.  When properly considered as a combination of references, it would be clear to one of ordinary skill in the art that the water level would correspond to WL1 of Applicant’s annotated copy of Drews FIG 8.  As the paddlewheel of Drews would instead be supported by pontoons, the water level at the rear (i.e., the right side of FIG 8) would be equal to that of the entrance (i.e., WL1) because there is nothing to prevent water from entering the opening at the rear/right side of the paddlewheel.  Thus, Examiner considers WL1 to correspond to “a water level” of the instant claims.
Applicant next attempts to analyze Drews using three different water levels; this analysis is fundamentally flawed because the presence of additional water levels is wholly irrelevant to the instant claims.  The instant claims do not impose a negative limitation excluding a plurality of water levels, thus the presence of multiple water levels in Drews is immaterial to analysis based on one water level.  Drews unambiguously discloses “a water level” as indicated by at least WL1.  The depth of segment S1 has a first depth D1 relative to WL1.  The depth of segment S2 has an increasing depth relative to WL1.  Finally, the depth of segment S3 has a second depth D2 relative to WL1 which is greater than the first depth.  As such, Drews unambiguously teaches the depth related elements of instant claim 1 when considered under the doctrine of broadest reasonable interpretation.
Applicant continues by arguing that “Belarbi, which does not disclose any flow passageways, does not cure this defect or the other depth parameter defects not specifically addressed here.”  As shown above, Drews contains no defects related to flow passageways or depth parameters.  These arguments amount to a piecemeal analysis of the individual references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant next contends that the applied prior art fails to disclose, teach, or suggest the paddlewheel being “within a first portion of the third passageway to thereby establish an increase in an effective height dimension of the third flow passageway in the flow direction.”  While support for this amendment can be found on pages 24-25 of the Specification as filed, it remains unclear what Applicant is attempting to claim.  In this portion of the Specification, Applicant states that the presence of the paddlewheel in the second passageway decreases an “effective height” of the second passageway because the paddlewheel occupies space therein.  Turning to Applicant’s FIG 21, such a change in “effective height” of the second passageway is not shown.  Indeed, there is no change at all in the height of the second passage.  Notably, the water level does not even change across the second or third passageways.  It would seem that Applicant is attempting to claim that the paddlewheel itself imposes a limitation on the height of the second passageway such that a water level in the second passageway differs from that of the first passageway.  Such an arrangement would completely undercut Applicant’s arguments re: the differing water depths in Drews.
Setting the above aside, Applicant’s annotated copy of Drews FIG 8, unambiguously shows that Drews does in fact disclose the paddlewheel being within a second portion of the second passageway and a first portion of the third passageway.  Furthermore, it is clear that, as measured from the “centerline of the paddlewheel” (as it is measured by Applicant, see Specification at page 25), the shape of the paddlewheel results in “an increase in an effective height dimension of the third flow passageway in the flow direction.”  To clarify, the circular shape of the paddlewheel results in an increasing “effective height” of the third passageway along the flow direction because the paddlewheel occupies less and less space as it progresses toward the end of the third passageway.
While Applicant attempts to argue that “it can be seen that in Drews, these [sic] is no ‘increase in an effective height dimension’ in section S3” because “the depth D3 remains constant.”  This argument is meritless and wrong.  As shown by Applicant’s FIG 21, the height of the third flow passageway is indicated by D3.  Notably, D3 does not change at any point along FP3.  Thus, the only way that the paddlewheel of the instant application can be interpreted as altering “an effective height” of any passageway is to measure “an effective height” from the bottom of the passageway up to the paddlewheel.  As discussed above, Drews unambiguously teaches such an arrangement.  Furthermore, the flow passageway of Drews FIG 8 (as related to the third portion of the passageway, S3) looks nearly identical to the flow passageway of instant FIG 21.  Thus, if the paddlewheel of the instant claims establishes an effective height of any kind, so too must the paddlewheel of Drews.
Applicant concludes the Remarks by arguing that the dependent claims (including claim 15) are allowable due to their dependence.  As shown above, none of claims 1-3 are presently in condition for allowance as Drews in view of Belarbi disclose each and every limitation of the pending claims.  There being no substantive arguments for the allowability of the dependent claims, Examiner finds the rejection of said dependent claims to remain proper and therefore the rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C.  103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-14, and 16-21 is/are rejected under 35 U.S.C.  103 as being unpatentable over US 8593005 (Drews) in view of US 2013/0285383 (Belarbi).  
Regarding claim 1, Drews discloses:
A power generator (title), comprising: 
a platform comprising a bottom portion or wall (FIG 8, having a bottom wall and implicit side walls), wherein the platform at least partially surrounds a body of water having a water level (as conceded by Applicant, Drews has at least one water level; for purposes of this rejection, “a water level” is interpreted as the water level prior to the paddlewheel, designated as WL1 by Applicant in the Remarks received on 08/17/2022), wherein the platform is configured to define a three- dimensional (3D) flow passageway having a closed bottom extending along a length of the platform (semi-enclosed space bounded by side walls and bottom wall); 
a paddle wheel (1) comprising paddles (5), the paddle wheel mounted on the platform so that the paddles rotate downwardly into the flow passageway (water flows under the wheel, which would inherently direct paddles downwardly into the passageway, see arrow showing direction of rotation in FIG 8); and 
an electrical generator configured to be driven by the paddle wheel to generate power (see title, abstract, FIG 11, and col 4 lines 1-5; generator rotor directly mounted to paddle wheel, therefore driven by paddle wheel), 
wherein the flow passageway is configured with a first flow passageway section having a first depth relative to the water level (FIG 8, unlabeled portion to the left of waterwheel having first depth relative to the water level as defined above), transitioning into a second flow passageway having an increasing depth relative to the water level (after unlabeled grate, a second flow passageway is defined by the curved lower wall; Examiner selects a vertical line passing through the rotational axis of the paddle wheel as the end of the second passageway; the depth of the second passageway increases relative to the water level as defined above), the second flow passageway transitioning to a third flow passageway having a second depth relative to the water level greater than the first depth (Examiner selects a vertical line passing through the rotational axis of the paddle wheel as the beginning of the third flow passageway; the depth is greater than a first depth).

Drews does not disclose: 
the power generator being a floating power generator comprising a floating platform comprising a pair of space apart pontoons connected together by a bottom portion of wall;
wherein the floating platform and paddle wheel are configured so that a cross- sectional flow area of the 3D flow passageway decreases exponentially along the 3D passageway to a location of the paddles of the paddle wheel operating in the 3D flow passageway to increase a speed of water flow operating on the paddles of the paddle wheel to increase power production.

Belarbi teaches a floating power generator (FIGS 1, 2) wherein:
the floating power generator comprises a floating platform (1) comprising a pair of space apart pontoons (3, 4) connected together by a bottom portion of wall (5);
wherein the floating platform and paddle wheel are configured so that a cross- sectional flow area of the 3D flow passageway decreases exponentially along the 3D passageway to a location of the paddles of the paddle wheel operating in the 3D flow passageway to increase a speed of water flow operating on the paddles of the paddle wheel to increase power production (FIG 2, opening between y and x, opening decreases exponentially due to curved surfaces of x and y).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Drews as taught by Belarbi for the purposes of being able to move the power installation to rivers or streams, or other bodies of water, for the purposes of harvesting mechanical energy from the flows without having to build substantial brick and mortar structures, and to more efficiently generate power by increasing the speed of the incident fluid prior to impacting the paddle wheel.
Regarding claim 2, Drews discloses:
A power generator (title), comprising: 
a platform comprising a bottom portion or wall (FIG 8, having a bottom wall and implicit side walls) wherein the platform at least partially surrounds a body of water having a water level (as conceded by Applicant, Drews has at least one water level; for purposes of this rejection, “a water level” is interpreted as the water level prior to the paddlewheel, designated as WL1 by Applicant in the Remarks received on 08/17/2022), wherein the platform defines a three- dimensional (3D) flow passageway having a closed bottom extending along a length of the platform (semi-enclosed space bounded by side walls and bottom wall), the 3D flow passageway having a first flow passageway section having a fixed first depth relative to the water level (FIG 8, unlabeled portion to the left of waterwheel having fixed depth), the first flow passageway transitioning into a second flow passageway having an increasing depth relative to the water level (after unlabeled grate, a second flow passageway is defined by the curved lower wall; Examiner selects a vertical line passing through the rotational axis of the paddle wheel as the end of the second passageway), the second flow passageway transitioning to a third flow passageway having a second depth relative to the water level greater than the first depth (Examiner selects a vertical line passing through the rotational axis of the paddle wheel as the beginning of the third flow passageway; the depth is lower than a first depth) and; 
a paddle wheel (1) mounted on the platform so that paddles rotate downwardly into the flow passageway (water flows under the wheel, which would inherently direct paddles downwardly into the passageway, see arrow showing direction of rotation in FIG 8); and 
an electrical generator configured to be driven by the paddle wheel (see title, abstract, FIG 11, and col 4 lines 1-5; generator rotor directly mounted to paddle wheel, therefore driven by paddle wheel), 

Drews does not disclose: 
the power generator being a floating power generator comprising a floating platform comprising a pair of space apart pontoons connected together by a bottom portion of wall;
the first flow passageway section tapering inwardly in a width dimension along a flow direction, and
the third flow passageway section having a fixed width.


Belarbi teaches a floating power generator (FIGS 1, 2) wherein:
the floating power generator comprises a floating platform (1) comprising a pair of space apart pontoons (3, 4) connected together by a bottom portion of wall (5);
the first flow passageway section tapering inwardly in a width dimension along a flow direction (FIG 2, opening between y and x, opening decreases exponentially due to curved surfaces of x and y)
and a third flow passageway section having a fixed width (Examiner selects the portion of the passageway between axis C and the point where the passageway begins widening as “a third flow passageway”).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Drews as taught by Belarbi for the purposes of being able to move the power installation to rivers or streams, or other bodies of water, for the purposes of harvesting mechanical energy from the flows without having to build substantial brick and mortar structures, and optimally delivering fluid to the water wheel by limiting the width of the passageway such that fluid does not pass around the paddles.
Regarding claim 3, Drews discloses:
A power generator (title), comprising: 
a platform comprising a bottom portion or wall (FIG 8, having a bottom wall and implicit side walls), wherein the platform at least partially surrounds a body of water having a water level (as conceded by Applicant, Drews has at least one water level; for purposes of this rejection, “a water level” is interpreted as the water level prior to the paddlewheel, designated as WL1 by Applicant in the Remarks received on 08/17/2022), wherein the platform defines a three- dimensional (3D) flow passageway having a closed bottom extending along a length of the platform (semi-enclosed space bounded by side walls and bottom wall), the 3D flow passageway having a first flow passageway section having a fixed first depth relative to the water level (FIG 8, unlabeled portion to the left of waterwheel having fixed depth), the first flow passageway transitioning into a second flow passageway having an increasing depth relative to the water level (after unlabeled grate, a second flow passageway is defined by the curved lower wall; Examiner selects a vertical line passing through the rotational axis of the paddle wheel as the end of the second passageway), the second flow passageway transitioning to a third flow passageway having a second depth relative to the water level greater than the first depth (Examiner selects a vertical line passing through the rotational axis of the paddle wheel as the beginning of the third flow passageway; the depth is lower than a first depth) and; 
a paddle wheel (1) mounted on the platform within a second portion of the second flow passageway (paddlewheel located within a second portion of the second passageway) to thereby close the second portion of the second flow passageway to the atmosphere (implicit; placement of the paddlewheel in the second passageway blocks the passageway from the atmosphere, at least in part, thus meeting the instant limitation) and establish a decrease in an effective height dimension of the second flow passageway in a flow direction (as may be seen in Drews FIG 8, the structure of the paddlewheel imposes an “effective height” along the second passageway that is less than the actual height of the passageway; thus, the paddlewheel establishes a decrease in an effective height dimension), and within a first portion of the third passageway to thereby establish an increase in an effective height dimension of the third passageway in the flow direction (as discussed above, the structure of the paddlewheel within the third passageway results in an increase in an “effective height” along the flow direction); and
an electrical generator configured to be driven by the paddle wheel (see title, abstract, FIG 11, and col 4 lines 1-5; generator rotor directly mounted to paddle wheel, therefore driven by paddle wheel).

Drews does not disclose: 
the power generator being a floating power generator comprising a floating platform comprising a pair of space apart pontoons connected together by a bottom portion of wall;
the first flow passageway section tapering inwardly in a width dimension along a flow direction, and
the second flow passageway section having a fixed width, and
the third flow passageway section having a fixed width, and
wherein the … flow passageway is an open passageway.

Belarbi teaches a floating power generator (FIGS 1, 2) wherein:
the floating power generator comprises a floating platform (1) comprising a pair of space apart pontoons (3, 4) connected together by a bottom portion of wall (5);
the first flow passageway section tapering inwardly in a width dimension along a flow direction (FIG 2, opening between y and x, opening decreases exponentially due to curved surfaces of x and y), and
the second flow passageway has a fixed width (when combined, the second passageway of Drews would correspond to the space in Belarbi FIG 2 between point 13 and axis C; the passageway has a fixed width in this space), and 
a third flow passageway section having a fixed width (Examiner selects the portion of the passageway between axis C and the point where the passageway begins widening as “a third flow passageway”), and
wherein the flow passageway is an open passageway except at the location of the paddlewheel (FIG 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Drews as taught by Belarbi for the purposes of being able to move the power installation to rivers or streams, or other bodies of water, for the purposes of harvesting mechanical energy from the flows without having to build substantial brick and mortar structures, and optimally delivering fluid to the water wheel by limiting the width of the passageway such that fluid does not pass around the paddles.
Regarding claim 6, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the flow passageway is configured with the first flow passageway tapering inwardly in a width dimension (FIG 2, opening between curved surfaces X and Y).
Regarding claim 7, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the second flow passageway has a fixed width (when combined, the second passageway of Drews would correspond to the space in Belarbi FIG 2 between point 13 and axis C; the passageway has a fixed width in this space).
Regarding claim 8, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the third flow passageway has a fixed width (when combined, the third passageway of Drews would correspond to the space in Belarbi FIG 2 between axis C and the threshold where the passageway begins to widen; the passageway has a fixed width in this space).
Regarding claim 9, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the second flow passageway (when combined, the second passageway of Drews would correspond to the space in Belarbi FIG 2 between point 13 and axis C; the passageway has a fixed width in this space) and third flow passageway (when combined, the third passageway of Drews would correspond to the space in Belarbi FIG 2 between axis C and the threshold where the passageway begins to widen; the passageway has a fixed width in this space) have a fixed width.
Regarding claim 10, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the first flow passageway is configured with an open top, closed sides, a closed bottom flow passageway (FIG 1, open air in front of and behind paddle wheel; pontoons 3 and 4 form closed sides, and bottom 5 forms closed bottom).
Regarding claim 12, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein inner sides of the pair of pontoons located along a first flow passageway section taper inwardly along the first flow passageway and the bottom portion is located at a fixed first depth defining the first flow passageway (FIG 1, 2; pontoons 3, 4, have curved surfaces X and Y that taper inwardly; bottom 5 is located at a fixed depth).
Regarding claim 13, the first combination discloses the limitations as set forth in claim 1, and Drews further discloses:
wherein the paddle wheel comprises folding paddles (FIG 8, paddles 5 fold back and forth based on rotational position; see col 3 lines 3-36).
Regarding claim 14, the first combination discloses the limitations as set forth in claim 13, and Drews further discloses:
wherein each folding paddle comprises a hinge having a pin (FIG 5:9).

Regarding claim 16, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the bottom portion or wall at an inlet to the flow passageway is aligned with the water flow (bottom 5 allows fluid flow into the system, and is therefore “aligned” with the water flow).
Regarding claim 17, the first combination discloses the limitations as set forth in claim 1, and Drews further discloses:
wherein the bottom portion or wall at the inlet to the flow passageway angles upwardly to decrease the cross-sectional flow area downstream of the inlet (FIG 8, unlabeled angled piece rising from left to right beginning at the fixed depth and ending prior to the paddle wheel).
Regarding claim 18, the first combination discloses the limitations as set forth in claim 1, and Drews further discloses:
wherein the floating platform and paddle wheel are configured so that outer ends of the paddles of the rotating paddle wheel are in close proximity to the bottom portion or wall of the floating platform (paddles 5 are in close proximity to the bottom of the passageway during at least one point in the rotation of the paddle wheel).
Regarding claim 19, the first combination discloses the limitations as set forth in claim 1, and Drews further discloses:
wherein the bottom portion or wall is a bottom plate structure defining a bottom of the flow passageway (unlabeled bottom surfaces of Drews form a bottom of the flow passageway; similarly the bottom plate 5 of Belarbi forms a bottom of the flow passageway).
Regarding claim 20, the first combination discloses the limitations as set forth in claim 1, and Drews further discloses:
wherein the paddle wheel comprises a continuous closed outer ring (2) having folding paddles hinged thereon (5), the paddle wheel configured to prevent wall leaking around ends of the paddle wheel and into an interior of the paddle wheel (as shown in FIG 8, no water reaches the interior of the water wheel, therefore the paddle wheel is configured to prevent wall leaking around the ends of the paddle wheel).
Regarding claim 21, the first combination discloses the limitations as set forth in claim 20, and Drews further discloses:
wherein an effective cross-section flow area is defined between an outer surface of the closed outer ring of the paddle wheel and bottom portion or wall of the flow passageway (a cross-section is merely an arbitrary subsection or subview of the whole; as such, “an effective cross-section flow area” may be defined between ring 2 and unlabeled bottom wall).
Claim 15 is/are rejected under 35 U.S.C.  103 as being unpatentable over Drews in view of Belarbi and US 2013/0241206 (Tkadlec).
Regarding claim 15, the first combination discloses the limitations as set forth in claim 1, but does not explicitly disclose:
wherein the inlet to the flow passageway is configured to have a variable configuration.

Tkadlec teaches a floating power generator (abstract, FIGS 1-5) having a covering for the paddlewheel and generator (FIG 4:402) such that “a closed passageway” is formed at the paddlewheel, wherein the inlet may be variably configured to include a debris screen (FIG 4:404).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Drews as taught by Belarbi and Tkadlec for the purposes of being able to move the power installation to rivers or streams, or other bodies of water, for the purposes of harvesting mechanical energy from the flows without having to build substantial brick and mortar structures, and optimally delivering fluid to the water wheel by limiting the width of the passageway such that fluid does not pass around the paddles, and furthermore for protecting electrical components of the generators from rainfall or fluid that may come over the top surface of the floating power generator, and to prevent large objects from entering into the passageway and damaging the paddle wheel or generator components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS K QUIGLEY/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832